Hanson, J.
This is an appeal from the decree of a single Justice affirming the decision of the Chairman of the Industrial Accident Commission in accordance with Sec. 34 of Chap. 238, Public Laws of 1919, amending Chap. 50 of R. S., 1916.
The plaintiff was injured on November 2, 1920, while in the employ of the Texas Steamship Company at Bath, Maine. The usual agreement was entered into providing for the payment of compensation at the rate of fifteen dollars per week during disability, beginning February 19, 1921, indefinite.
This agreement was dated March 24th, 1921, but was not signed by the plaintiff until June 6th, 1921. Compensation was paid from February 19th, 1921, to April 30th, 1921, the period during which defendants claim the plaintiff was actually suffering the disability due to the injury.
A petition for review of agreement was filed June 15th, 1921, by the defendants, alleging that disability had ended.
On July 15th, 1921, a hearing was held at Bath, at which hearing an agreed statement of facts was entered into by the parties, which was made a part of the record of the case. It appears by the agreed statement, “that Mr. Pennell, attorney for defendants, claimed to be prepared to offer evidence to the effect that the disability, due to the accident, had ended on April 30th, 1921. This evidence was excluded by the Chairman of the Industrial Accident Commission *38because of the fact that the injured employee claims compensation up to the date on which the petition was filed, therefore the status of the parties was in question.”
The decision of the Chairman of the Industrial Accident Commission ordered compensation stopped as of June 15th, the date of the filing of the petition for review of agreement.
The defendants claimed that the compensation should have been ended as of April 30th, and were prepared to offer evidence to prove that plaintiff had recovered as of-April 30'th, 1921.
The decision of the Chairman of the Industrial Accident Commission concludes as follows: “A hearing was- held at Bath on July 15th, 1921, at which place the parties in interest duly appeared. It is found as a matter of fact that the incapacity caused by the injury to Mr. Zooma had ended on the 15th day of June, 1921. The petition to stop compensation is therefore granted. Compensation ordered ended June 15th, 1921.”
From the agreed statement, which is signed by the Chairman, it appears that the ground for appeal, which right was reserved in the agreed facts, was to be “that the Chairman ruled that no evidence would be received which had a bearing upon the status of the party existing prior to the date of the filing of the petition for review, to wit, June 15th, 1921.”
The parties appeared, but no testimony was introduced. The only evidence offered was excluded. The agreed statement was made, not for the purposes -of the case before the Commission, but as the means by which the reasons for the appeal by the defendants, and the reasons for the decision of the Chairman should be brought before the court. •
The case, therefore, shows an erroneous ruling as matter of law, that no evidence would be received which had a bearing upon the status of the party existing prior to the filing of the petition for review. It is the opinion of the court that the appeal should be sustained. The evidence offered was clearly admissible.
The questions raised have been recently decided in Fennessy's Case, 120 Maine, 251; 113 Atl., 302. The law of that case is decisive and controlling in the instant case. “Status,” as that case holds, derivatively relates to relationship. And, as used in the statute, •the word means the relation in which an injured person stands toward him who was his employer at the time of the accident. “At *39any time before the expiration of two years from the date of the approval of an agreement, by the commissioner, or the entry of a decree fixing compensation, and before the expiration of the period for which compensation has been fixed by such agreement or decree, any agreement, award, findings or decree may be from time to time reviewed .... upon the application of either party, upon the grounds that the incapacity of the injured employee has subsequently ended, increased or diminished.” 1919 Laws, Chapter 238. The adverb “subsequently,” underlined in quotation in this opinion merely that the reader may more readily observe its controlling position, is the telling word.
Upon the application of either party there may be a review in reference to whether the incapacity of the injured employee has ended, increased or diminished subsequently to the agreement, award, findings or decree. Whether there still be incapacity, or, if yes, whether subsequently to the agreement, the award, the findings or the decree, it has increased or diminished, are the only propositions open on the review. If incapacity is ended compensation may be discontinued. Or compensation may be increased or diminished, as the facts may show, “from the date of the application for review,” or such other order may be made “as the justice of the case may require.” But, by way of added emphasis, there shall be “no change of the status existing prior to the application for review.” That is, there shall be no change in the relationship between the parties, as that status was fixed by the agreement, the award, the findings or the decree, “prior to the application for review.” The matters, important in primary determination, of whether the one person was the employee of the other; whether that other was an assenting employer; whether the employee sustained an industrial hurt under circumstances entitling him to compensation, i. e., the right of the employee to receive compensation, and the time from which the compensation must be paid, and the related details respecting all that was done and transpired, “prior to the application for review,”.are of unquestionable finality. The increase, the diminution or the discontinuance of compensation is to be from the date of the application for review, or, in significant disjunctive clause, “as the justice of the case may require.” It is the spirit and the purpose of a statute which are to be regarded in its interpretation. And a reasonable construction *40should be adopted in all cases where there is a doubt or uncertainty in regard to the' intention of the lawmakers. Fennessy’s Case, supra.

Appeal sustained.


Decree of sitting Justice reversed.